DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 14 are pending.  Claims 6, 7, 12, and 14 were withdrawn.
	
Election/Restrictions
Applicant’s election without traverse of claims 1 – 5, 8 – 11, and 13 in the reply filed on 20 October 2021 is acknowledged.
Claims 6, 7, 12, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 October 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because 
Figs 1, 3, 11 – 20 label an axis as “E / V”.   The specification refers to this as “potential E”, and not as a division.  The Examiner interprets this as “E (in volts)”
Figs 1, 2, 10 – 20 label an axis with “SOC / %”, “Amount of charge/%”, and “Error / %”.  This does not appear to mean a division.  For the purpose of the instant examination, the Examiner interprets this as “SOC (in percentage)”,  “Amount of charge (in percentage)”, and “Error (in percentage)”
Fig 2 has no label on the Y axis
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 4 mentions “the active material having VF and hysteresis properties”, but there is no definition of a “VF” property
Pages 13, 24, and 25 use the term “counter electrode”, but this term is not defined by the specification.  
Page 26 states “Fig. 4 is a graph showing transition of K absorption edge energy of Ni of the active material calculated by X-ray absorption spectroscopy measurement”.  It is unclear if this is an accurate translation.
Page 26 also states “which indicates occurrence a reaction”, which seems to be missing some words in the phrase 
Pages 37 – 39 of the specification describe calculating an upper reference voltage and a lower reference voltage. However, the specification is silent with regard to any usage of these two voltages, other than just determining the amounts
Page 37 includes “A voltage acquired after a voltage becomes nobler than V1” and “A voltage acquired after a voltage becomes poorer than V1”.  These are interpreted as “greater than V1” and “less than V1”, respectfully
Page 38 includes “When a current amount flowing through the battery 3 is as small as a dark current (is a minute current)”.  This is interpreted as “When a current amount flowing through the battery 3 is below a minimum threshold”
Page 40 states “When the CPU 62 determines that the voltage is lower than the previous Vup (S19: YES), the voltage is updated to Vlow in the memory 63 (S20).”  It appears that this should refer to Vlow, rather than Vup
Appropriate correction is required.

Claim Objections
Claims 1, 3, 11, and 13 are objected to because of the following informalities: the claims include the term “pieces of V-dQ/dV of the single electrode”.  The term “pieces” is unusual.  This is interpreted as “segments of the V-dQ/dV curve of the signal electrode”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5, 8 – 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of claims 1, 11, and 13 includes the elements/steps “the first characteristic that is an energy storage amount-potential charge characteristic, and the second characteristic that is an energy storage amount-potential discharge 
Claims 1 – 5 and 8 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of claim 1 includes the elements/steps “a first characteristic” and “a second characteristic”, and then further defines these elements as “the first characteristic that is an energy storage amount-potential charge characteristic, and the second characteristic that is an energy storage amount-potential discharge characteristic”.  The body of claim 1 includes the element/step “a storage unit that stores at least any of first characteristics, second characteristics”.  This use of “first characteristics” and “second characteristics” lacks antecedent basis, as there was only a singular instance of each in the preamble. 
Claims 1 – 5 and 8 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the element/step “a first estimation unit that refers to at least one of the first characteristic, the second characteristic, or the V-dQ/dV, or refers to the function, in accordance with the feature value acquired by the acquisition unit, to estimate at least one of the first characteristic, the second characteristic, and the V-dQ/dV of the single electrode.”  It is not clear how to estimate the “the first characteristic” using the “the first characteristic”, how to estimate the “the second characteristic” using “the second characteristic”, or how to estimate “the V-dQ/dV of the single electrode” using “the V-dQ/dV”.  For the purpose of the instant examination, the Examiner interprets the determination of the first characteristic is based on a function of the feature value, and related functions are used to estimate the second characteristic and the V-dQ/dV.
Claims 1 – 5 and 8 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the element/step “a storage unit that stores at least any of first characteristics, second characteristics, or pieces of V-dQ/dV of the single electrode in accordance with a change in a feature value, which is changed by repeated charge-discharge, or stores as a function of the feature value”.  It is unclear how the “first characteristics, second characteristics, or pieces of V-dQ/dV” are modified or changed, as they are being stored in a storage unit, presumably for reference.
Claims 2 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly Claim 1 includes the element/step “the first characteristic that is an energy storage amount-potential charge characteristic, and the second characteristic that is an energy storage amount-potential discharge characteristic”, and the element “a feature value”.  Claim 2 includes the element/step “the feature value is an amount of charge or a discharge capacity in a predetermined voltage range, and/or an average discharge potential”.  It is unclear how the feature value can be the same as the first characteristic or the second characteristic, as a “potential charge characteristic” appears to mean the same thing as “is an amount of charge capacity” and a “potential discharge characteristic” appears to mean the same thing as “is an amount of discharge capacity”.  It is also unclear how to interpret “a discharge capacity” in view of a “discharge potential”, as these should be the same thing, but the claim language indicates that they are to be considered as different elements.  For the purpose of the instant examination, the Examiner interprets “the feature value” as the instantaneous discharge capacity of the battery, as determined by the measurement of force in claim 1.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 includes the element/step “a high voltage range”.  It is unclear how to determine when a voltage is high enough to satisfy the limitation.  For the purpose of the instant examination, the Examiner interprets “a high voltage range” as any voltage from 3.5V – 5.0V.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stefanopoulou et el., US 2021/0197691 (hereinafter 'Stefanopoulou').

Regarding claim 1: Stefanopoulou teaches an estimation device for estimating at least one of a first characteristic, a second characteristic, and V-dQ/dV that is a relationship between a potential V and dQ/dV, of a single electrode of an energy storage device having the single electrode containing an active material in which repeated charge-discharge changes the first characteristic that is an energy storage amount-potential charge characteristic, and the second characteristic that is an energy storage amount-
 a storage unit that stores at least any of first characteristics, second characteristics, or pieces of V-dQ/dV of the single electrode in accordance with a change in a feature value, which is changed by repeated charge-discharge, or stores as a function of the feature value ([0029, Fig 6]: discloses a memory that stores “incremental capacity curves based on the force measurements of different battery types”, which the Examiner interprets as equivalent to “pieces of V-dQ/dV, where the stored curves if first derivative of charge versus voltage are shown in Fig 6); 
an acquisition unit that acquires the feature value of the energy storage device ([0028, Fig 1]: discloses a controller that acquires the amount of pressure exerted by a battery on a force sensor); and 
a first estimation unit that refers to at least one of the first characteristic, the second characteristic, or the V-dQ/dV, or refers to the function, in accordance with the feature value acquired by the acquisition unit, to estimate at least one of the first characteristic, the second characteristic, and the V-dQ/dV of the single electrode ([0039, 

Regarding claim 2: Stefanopoulou teaches the estimation device according to claim 1, as discussed above, wherein the feature value is an amount of charge or a discharge capacity in a predetermined voltage range, and/or an average discharge potential ([0065, Fig 4]: the figure illustrates a correlation between discharge capacity and voltage, within the voltage range of 3.6 to 3.95 volts, and the feature value is interpreted as the instantaneous discharge capacity of the battery, as determined by the measurement of force, as discussed above).

Regarding claim 3: Stefanopoulou teaches the estimation device according to claim 2, as discussed above, wherein in accordance with magnitude of the amount of charge or the discharge capacity, or the average discharge potential, the storage unit stores a plurality of pieces of V-dQ/dV or has stored the function, and the first estimation unit refers to a relationship between the feature value and the V-dQ/dV, to estimate V-dQ/dV of the single electrode ([0029, 0036, 0037, 0067, Fig 4]: discloses a memory that stores incremental capacity curves, similar to the curve shown in Fig 6, which correlates an incremental change in capacity to a discharge capacity of the battery or to the voltage of the cell).

claim 4: Stefanopoulou teaches the estimation device according to claim 2, as discussed above, wherein the amount of charge or the discharge capacity is corrected in accordance with a deterioration degree of the active material ([0040]: discloses a controller that can use the measurements pressure and voltage to predict the state of health of a battery system).

Regarding claim 5: Stefanopoulou teaches the estimation device according to claim 1, as discussed above, wherein the feature value is any one of, within a high voltage range, dQ/dV at a predetermined voltage, a time period for reaching a second voltage from a first voltage, and a gradient [Δ(dQ/dV)/ΔV] of V-dQ/dV between a first voltage and a second voltage ([0068, Fig 7]: discloses determining linear extrapolation of the measured capacity versus voltage as the cell degrades to determine a slope, which is equivalent to a gradient [Δ(dQ/dV)/ΔV], and is shown as calculated between a first voltage of 3.78V and a second voltage of 3.85V).

Regarding claim 10: Stefanopoulou teaches an energy storage apparatus comprising: 
an energy storage device ([0028]: discloses a plurality of battery cells); and 
the estimation device according to claim 1 ([0027]: discloses an incremental capacity analysis system for use with a battery).

Regarding claim 11: Stefanopoulou teaches an estimation method for estimating at least one of a first characteristic, a second characteristic, and V-dQ/dV that is a relationship between a potential V and dQ/dV, of a single electrode of an energy 
storing at least any of first characteristics, second characteristics, or pieces of V-dQ/dV of the single electrode in accordance with a change in a feature value, which is changed by repeated charge-discharge, or having stored as a function of the feature value ([0029, Fig 6]: discloses a memory that stores “incremental capacity curves based on the force measurements of different battery types”, which the Examiner interprets as equivalent to “pieces of V-dQ/dV, where the stored curves if first derivative of charge versus voltage are shown in Fig 6); and
referring to at least one of the first characteristic, the second characteristic, or the V-dQ/dV, or referring to the function, in accordance with an acquired feature value, to estimate at least one of the first characteristic, the second characteristic, and the V-dQ/dV of the single electrode ([0039, 0040]: discloses determining the state of health of 

Regarding claim 13: Stefanopoulou teaches a computer program for causing a computer that estimates at least one of a first characteristic, a second characteristic, and V-dQ/dV that is a relationship between a potential V and dQ/dV, of a single electrode of an energy storage device having the single electrode containing an active material in which repeated charge-discharge changes the first characteristic that is an energy storage amount-potential charge characteristic, and the second characteristic that is an energy storage amount-potential discharge characteristic ([0031]: discloses a computer program that is executed by a controller to “determine a state of health percentage or other diagnostic signals of the battery based on a force incremental capacity curve and a reading from the sensor”), to execute processing of: 
acquiring a feature value that is changed by repeated charge-discharge of the energy storage device ([0027, 0028, Fig 1]: discloses a controller that acquires the amount of pressure exerted by a battery on a force sensor, where the amount of pressure exerted by the battery swelling is correlated with the level of degradation of the battery); and
referring to a table that stores at least any of first characteristics, second characteristics, or pieces of V-dQ/dV of the single electrode in accordance with a change in the feature value, or referring to a function stored as the function of the feature value, to estimate at least one of the first characteristic, the second .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanopoulou in view of Izumi, US 2014/0139189 (hereinafter 'Izumi').

Regarding claim 8: Stefanopoulou teaches the estimation device according to claim 1, as discussed above.
Stefanopoulou is silent with respect to 
wherein the active material exhibits hysteresis between the first characteristic and the second characteristic,
the estimation device comprising a second estimation unit that estimates a third characteristic that is an energy storage amount-voltage charge characteristic for reference and/or a fourth characteristic that is an energy storage amount-voltage 

Izumi teaches a method of determining the full charge capacity of a lithium-ion battery ([Abstract]) that includes 
the active material exhibits hysteresis between the first characteristic and the second characteristic ([0032]: discloses a secondary battery that may be nickel-metal hydride or lithium-ion),
the estimation device comprising a second estimation unit that estimates a third characteristic that is an energy storage amount-voltage charge characteristic for reference and/or a fourth characteristic that is an energy storage amount-voltage discharge characteristic for reference in estimating an energy storage amount with a voltage of the energy storage device, in accordance with the first characteristic and/or the second characteristic estimated by the first estimation unit, and in accordance with a charge-discharge history of the energy storage device ([0083, 0090,  Fig 3]: discloses collecting a history of battery usage in terms of a series of voltage and current values while the battery is in use, analyzing the collected data to determine linear fit through the data (equivalent to an energy storage amount – discharge characteristic), then using the linear fit to estimate the state of charge of the battery).



Regarding claim 9: Stefanopoulou in view of Izumi teaches the estimation device according to claim 8, as discussed above.
Stefanopoulou is silent with respect to further comprising 
a third estimation unit that estimates an energy storage amount in accordance with a charge-discharge history, the third characteristic and/or the fourth characteristic, and an acquired voltage.

Izumi teaches a method of determining the full charge capacity of a lithium-ion battery ([Abstract]) that includes 
a third estimation unit that estimates an energy storage amount in accordance with a charge-discharge history, the third characteristic and/or the fourth characteristic, and an acquired voltage ([0083, 0090,  Fig 3]: discloses collecting a history of battery usage in terms of a series of voltage and current values while the battery is in use, analyzing the collected data to determine linear fit through the data (equivalent to an energy storage amount – discharge characteristic), then using the linear fit to estimate the state of charge of the battery).



Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Hanyu et al., US 2016/0195589, discloses diagnosing the degradation of a battery by the ratio of charge acquired above or below an open circuit voltage
Wang et al., US 2015/0147614 discloses monitoring the state of health of a battery using derivatives of anode and cathode voltages
Wang et al, US 2012/0105069, discloses determining the state of health of a battery using a cathode capacity-derivative and an anode charge-capacity-derivative curve 
Tanaka et al., US 2018/0321326, discloses determining the state of health of a battery using the Warburg impedance of the battery
Sun et al., US 2015/0066406, discloses determining the state of health of a battery by finding peaks in an incremental capacity curve
Tsujiko et al., US 2011/0012604, discloses determining the state of a battery using the change in voltage with respect to the change in charge (dV/dQ)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862